NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALVIN M. LAMBRIGHT,                             No. 17-35573

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00290-YY

 v.
                                                MEMORANDUM*
AUTUMN LAMBRIGHT,

                Defendant,

and

CITY OF SALEM; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Alvin M. Lambright appeals pro se from the district court’s summary



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment in his action alleging federal and state law claims arising from his arrest.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Lopez v.

Smith, 203 F.3d 1122, 1131 (9th Cir. 2000). We affirm.

      The district court properly granted summary judgment on Lambright’s

Fourth Amendment unlawful seizure claim because the claim is time-barred. See

Douglas v. Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009) (explaining that the statute

of limitations for 42 U.S.C. § 1983 actions is the state law statute of limitations for

personal injury actions, and that the applicable Oregon statute of limitations is two

years).

      The district court properly granted summary judgment on Lambright’s state

tort claims because Lambright failed to exhaust his claims as required by the

Oregon Tort Claims Act. See Or. Rev. Stat. § 30.275.

      The district court did not abuse its discretion by not granting Lambright

leave to amend his complaint because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and stating that leave to amend may be denied

where amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                    17-35573